Citation Nr: 1207703	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  02-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating for compensation purposes due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to June 1984 and April 1985 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO in Winston-Salem, North Carolina presently has jurisdiction over the claim.  

The Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) in July 2006.  The Board remanded the claim for additional development in August 2006, specifically so that SSA records and Vocational Rehabilitation records could be obtained.  The VLJ who conducted the July 2006 Board hearing subsequently left the Board and the Veteran elected to have another Board hearing in August 2009.  Thus, the Board remanded the claim in September 2009 for the RO to schedule him for another Board hearing.  For reasons discussed below, another remand for a hearing is warranted.

The issue of entitlement to service connection for residuals of traumatic brain injury has been raised by the record via a statement on a March 2010 VA Form 21-4138, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO scheduled the Veteran for a Board hearing in Decatur, Georgia in January 2011.  The Veteran notified VA in January 2011 that he had relocated to Ohio and requested that his hearing date be rescheduled at the RO in Cleveland.  A VACOLS printout notes that the Veteran relocated again and moved back to Atlanta in June 2011.  However, a FOIA request from the Veteran in August 2011 notes that he lived in Greensboro, North Carolina.  So, the RO scheduled the Veteran for a hearing in Winston-Salem, North Carolina in November 2011.  The hearing notice letter was sent to the Veteran's last known address at that time but the Veteran did not appear or respond to the notice letter.  Presently, VACOLs shows the Veteran's address at a different street in Greensboro, North Carolina.

It does not appear based on the record that the Veteran has received a hearing notice at his last known address of record.  In order to give the Veteran the opportunity to testify at a Board hearing before the VLJ who will ultimately make a decision in his case, he should be rescheduled for another hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the next available videoconference or Travel Board hearing at the RO in before a Veterans Law Judge, in accordance with applicable law.  

Prior to scheduling the hearing, make efforts to verify the Veteran's current mailing address.  The last known address of record is presently shown in a letter from the Board to the Veteran, dated November 22, 2011.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

